Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objection 
Claim 10 and 20 are objected to because of the following informalities:  Claims 10 and 20 recite the limitation of selecting one of the first candidate location and a second candidate location as a pick-up location for the rider locations of the portion and selecting an other of the first candidate location and the second candidate location as a drop-off point for the drop-off locations of the portion. “An other” should be “another”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a method (i.e. process) and claims 11-20 recite a system (i.e. machine). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1 and 11 recite the limitations of receiving a plurality of pick-up requests, each including a rider location; identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests; and moving at least one location of the one or more first pick-up locations to a first promotional pick-up location within a threshold distance from the first pick-up location. The limitations are drawn to providing a transport service for a user, and corresponds to certain methods of organizing human activity (managing personal interactions, etc.), i.e. receiving a plurality of pick-up requests, each including a rider location. Further, the claim limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests; and moving at least one location of the one or more first pick-up locations to a first promotional pick-up location within a threshold distance from the first pick-up location. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of one or more processing devices and one or more memory devices storing executable code (claim 11). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Examiner notes that claim 1 recites no additional elements to consider under step 2A, prong 2 and step 2B.
Dependent claims 2 and 12 recite the limitations of evaluating the at least one location with respect to promotional locations corresponding to businesses; determining (a) that the promotional pick-up location is [in the database] of promotional locations and within the threshold distance from the at least one location; and in response to determining (a), performing the moving of the at least one location of the one or more first pick-up locations to the first promotional pick-up location. The claims recite limitations that are further directed to the abstract idea. The claims further recite the additional elements of a database and processing devices (claim 12). The additional elements are computer components recited at a high level of generality performing the above mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 3 and 13 recite the limitations of instructing the vehicle to travel to the one or more first pick-up locations; and 31WO 2019/125389PCT/US2017/067113invoking payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle. The claims recite limitations that are further directed to the abstract idea. The claims further recite the additional elements of an electronic transfer of payment and processing devices (claim 13). The additional element of an electronic transfer of payment amounts to generally linking the judicial exception to a particular field of use. The additional elements of the electronic transfer of payment and the processing devices also amount to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 4-10 and 14-20 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims 4-10 and 14-20 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin (2017/0169535) in view of Shoham (2017/0365030).

Claim 1:  A method comprising, by a computer: 
receiving a plurality of pick-up requests, each including a rider location; (Tolkin ¶0050 disclosing the system receiving a trip request from a client, the trip request including the client’s current location (rider location); ¶0057 discloses that pickup locations can be determined based on the pickup location of other clients in a shared pool vehicle type, which insinuates multiple pick-up requests; ¶0029 disclosing monitoring in-progress trips that are eligible for pooling with new client trop requests) 
Tolkin discloses receiving a pick-up request for a user including a rider location, but does not explicitly disclose receiving a plurality of pick-up requests. Shoham discloses this limitation: (Shoham ¶0031 disclosing receiving ride requests from user devices 120A-120C; ¶0094 disclosing receiving a plurality of subsequent ride requests/additional ride requests; ¶0141 disclosing receiving a first and second ride requests from users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin to include a plurality of pick-up requests as taught by Shoham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tolkin, as modified above, discloses the following limitations:
identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests; (Tolkin ¶0050 disclosing considering eligible pickup locations within a specified distance of the user and with the user’s region; ¶0054 disclosing using the client location, or specified location, a range of predetermined eligible pickup locations are displayed near the user; ¶0057 disclosing determining pickup locations based on the pickup location of other clients in a shared pool vehicle type, which insinuates multiple pick-up requests; also ¶0038 disclosing eligible pickup locations being limited by a threshold distance and receiving information on whether the client is willing to share a trip with other clients)
Regarding the “plurality of pickup requests” see above limitation and rationale to combine.
and moving at least one location of the one or more first pick-up locations to a first promotional pick-up location within a threshold distance from the first pick-up location. (¶0053 disclosing the provider being en route to pick-up a client and suggesting alternative pickup locations (promotional pickup location) for the client; to determine the alternate pickup location, the client’s location is identified and a set of location points ae determined within a threshold distance, the alternate pickup location may be selected and the client may accept the alternate pickup location, when the alternate pickup location is accepted, the provider’s route is updated to the alternate pickup location; ¶0057 disclosing determining alternate pickup locations based on the pickup location of other clients in a shared pool vehicle type, which insinuates multiple pick-up requests)

Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 11 recites: 
A system comprising one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the memory devices storing executable code effective to cause the one or more processing devices to: (Tolkin ¶0062 disclosing a computer-readable medium containing computer program code executed by a computer processor; ¶0063 disclosing a computing device activated by a computer program stored in the computer and a non-transitory tangle computer readable storage medium)

Claim 2: The method of claim 1, further comprising: evaluating the at least one location with respect to a database of promotional locations corresponding to businesses; determining (a) that the promotional pick-up location is in the database of promotional locations and within the threshold distance from the at least one location; and in response to determining (a), performing the moving of the at least one location of the one or more first pick-up locations to the first promotional pick-up location. (Tolkin ¶0022 discloses the pickup location datastore that stores predetermined location data points corresponding to locations that may be selected for suggested pickup locations; ¶0023 also disclosing the region data store that maintains predetermined location data points for each region, i.e. in New York several locations may be included such as “Rockefeller Center” (business); ¶0030n discloses the region pickup module identifying location data points where a pickup may occur for the region such as a portion of a building; ¶0036, ¶0050 also discloses the locations data points stored in the pickup location datastore and region data store; ¶0056 disclosing the pickup location information such as a building name, point of interest compared to information about a region corresponding to the originally specified location, for example the specified location 1455 Market St. and subsequently that the pickup location would be “near” that location; ¶0057 disclosing the alternate pickup location “Meet in front of Wells Fargo on Grant Ave”, the alternate pickup location being shown with an improvement of six minutes from the initial pickup location; when the user selects the to update the pickup location, information on the updated location corresponding to the alternate pickup location is sent to the provider’s device to adjust the provider’s route to the client)

Claim 12 is directed to a processing device(s). Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 7: The method of claim 1, wherein identifying the one or more first pick-up locations comprises: identifying two or more candidate pick-up locations according to map data; (Tolkin ¶0026 disclosing the pickup location module determining eligible pickup locations from the mapping datastore; the eligible pickup locations correspond to predetermined location data points near the specified pickup location; determining eligible pickup locations within a predetermined distance from the specified pickup location; ¶0040 the eligible pickup locations may be displayed on a map user interface within a radius reflecting the maximum distance of an eligible pickup locations (see also Fig. 6A))
for each pick-up request of the plurality of pick-up requests-- (a) evaluating a distance to each candidate pick-up location; (Tolkin ¶0038 disclosing the eligible pickup locations being limited by a threshold distance; ¶0039 determining applying criteria to eliminate eligible pickup locations within a specified distance of one another; ¶0047 discloses pickup locations at least a threshold distance may be scored)
(b) evaluating traffic congestion at each candidate pick-up location; (Tolkin ¶0052 disclosing selecting additional regions from the one or more regions for consideration of location data points as an eligible pickup location for the trip; one or more conditions affecting the selected region may cause additional regions to be considered and its associated location data points added to the identified eligible pickup locations for the trip which may then be scored; shot-term conditions may include traffic in or near the region or its associated pickup locations; the scoring may indicate a high ETA for the provider due to short term conditions (e.g. traffic) in arriving at data points 220D and 220E, the building region may be then selected for pickup locations to determine whether the scoring for additional eligible pickup locations improve the score for location data points 220A-C and 220F-H)
and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to (a) and (b). (Tolkin ¶0052 disclosing if the scores based on the short term conditions (i.e. traffic) are better, than the original location data points, the additional eligible pickup locations may be selected for the pickup; ¶0053 disclosing from the client's location, a set of location data points is determined, either within a threshold distance of the client's location, or in an identified region of the client; the threshold distance considered in this method may be higher than the threshold distance (or at a higher level of a region hierarchy) previously considered for the initial selection of a pickup, for example to permit a client to more optionally decide whether to travel a further distance for an improved pickup; the eligible pickup locations may be limited by a threshold distance or walking time from the specified client location. For example, the eligible pickup locations may only be selected from within 150 meters of the specified client current location; the alternate pickup location (which may result in reduced time from the pickup location may be presented to the user to accept the alternate pickup location)

Claim 17 is directed to a processing device(s). Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin (2017/0169535) in view of Shoham (2017/0365030) further in view of Marco (2018/0087915).

Claim 3: The method of claim 1, further comprising: 
traveling to the one or more first pick-up locations by a vehicle; (Tolkin ¶0048 disclosing after receiving the selected pickup locations, the client and provider may proceed to the selected pickup location to begin the trip)

Tolkin discloses traveling to the one or more first pick-up locations by a vehicle, but does not explicitly disclose invoking electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle. Marco discloses this limitation:
and invoking electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle. (Marco ¶0105 disclosing the user may initiate a pickup request from a first or second location, the second location maybe an office of the user; the user may also initiate the ride request being paid from a payment source such as the business credit card)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin to include invoking electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle as taught by Tolkin in view of Shoham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13: The system of claim 11, further comprising a vehicle; wherein the executable code is further effective to cause the one or more processing devices to: 
instruct the vehicle to travel to the one or more first pick-up locations; (Tolkin ¶0048 disclosing after receiving the selected pickup locations, sending  route to the provider, and the client and provider may proceed to the selected pickup location to begin the trip)

Tolkin discloses traveling to the one or more first pick-up locations by a vehicle, but does not explicitly disclose invoking electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle. Marco discloses this limitation:
and 31WO 2019/125389PCT/US2017/067113 invoke electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin to include invoking electronic transfer of payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle as taught by Tolkin in view of Shoham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 4-6, 9, 10, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin (2017/0169535) in view of Shoham (2017/0365030) further in view of Farmer (2018/0328747).

Claim 4: The method of claim 1, wherein identifying the one or more first pick-up locations comprises: 27WO 2019/125389PCT/US2017/067113 
identifying two or more candidate pick-up locations according to map data; (Tolkin ¶0026 disclosing the pickup location module determining eligible pickup locations from the mapping datastore; the eligible pickup locations correspond to predetermined location data points near the specified pickup location; determining eligible pickup locations within a predetermined distance from the specified pickup location; ¶0040 the eligible pickup locations may be displayed on a map user interface within a radius reflecting the maximum distance of an eligible pickup locations (see also Fig. 6A))
for each pick-up request of the plurality of pick-up requests-- (a) evaluating a distance to each candidate pick-up location; (Tolkin ¶0038 disclosing the eligible pickup locations being limited by a threshold distance; ¶0039 determining applying criteria to eliminate eligible pickup locations within a specified distance of one another; ¶0047 discloses pickup locations at least a threshold distance may be scored)

Tolkin discloses evaluating a distance to each candidate pick-up location, but does not explicitly disclose evaluating current weather conditions at the rider location of the each pick-up request; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to distance evaluation and weather evaluations at the rider location. Farmer discloses these limitations:
(b) evaluating current weather conditions at the rider location of the each pick-up request; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to (a) and (b). (Farmer ¶0049 disclosing a subset of potential alternate request locations within the threshold distance may be selected; in determining the threshold distance, certain characteristics may be utilized such as weather data received by the dynamic transportation matching system, for example, in inclement weather, the threshold distance may be reduced; ¶0050 discloses the alternate request location within the threshold distance may be selected based on data (previously described above, i.e. weather); also ¶0071 discloses weather conditions may be considered in instances where there is inclement weather where it may be crucial for the pickup location to be at or as close as possible to the requested pickup location, this inform may affect the pickup location score)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include evaluating current weather conditions at the rider location of the each pick-up request; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to distance evaluation and weather evaluations at the rider location as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Claim 14 is directed to a processing device(s). Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The method of claim 1, wherein identifying the one or more first pick-up locations comprises: identifying two or more candidate pick-up locations according to map data; (Tolkin ¶0026 disclosing the pickup location module determining eligible pickup locations from the mapping datastore; the eligible pickup locations correspond to predetermined location data points near the specified pickup location; determining eligible pickup locations within a predetermined distance from the specified pickup location; ¶0040 the eligible pickup locations may be displayed on a map user interface within a radius reflecting the maximum distance of an eligible pickup locations (see also Fig. 6A))
for each pick-up request of the plurality of pick-up requests-- (a) evaluating a distance to each candidate pick-up location; (Tolkin ¶0038 disclosing the eligible pickup locations being limited by a threshold distance; ¶0039 determining applying criteria to eliminate eligible pickup locations within a specified distance of one another; ¶0047 discloses pickup locations at least a threshold distance may be scored)

Tolkin discloses evaluating a distance to each candidate pick-up location, but does not explicitly disclose evaluating current weather conditions at the rider location of the each pick-up request; evaluating an extent of a path between each candidate pick-up location and the rider location of the each pick-up request that is indoors; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to distance evaluation, weather evaluations, and an extent of a path at the rider location. Farmer discloses these limitations:
(b) evaluating current weather conditions at the rider location of the each pick-up request; (Farmer ¶0049 disclosing a subset of potential alternate request locations within the threshold distance may be selected; in determining the threshold distance, certain characteristics may be utilized such as weather data received by the dynamic transportation matching system, for example, in inclement weather, the threshold distance may be reduced; ¶0050 discloses the alternate request location within the threshold distance may be selected based on data (previously described above, i.e. weather); also ¶0071 discloses weather conditions may be considered in instances where there is inclement weather where it may be crucial for the pickup location to be at or as close as possible to the requested pickup location, this inform may affect the pickup location score; ¶0103 also disclosing selecting the alternate pickup location selected based on the score pickup location score being compared to the pickup location score threshold)
(c) evaluating an extent of a path between each candidate pick-up location and the rider location of the each pick-up request that is indoors; (Farmer ¶0052 disclosing a travel path from the requested location to each of the alternate request locations may be determined, for example, an optimal path to each alternate request lection from the request location; ¶0047 discloses that the requestor may have placed the request location in the building)
and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to (a), (b), and (c). (Farmers ¶0049  discloses evaluating path to the pickup location (i.e. weather, elevation, the walking distance, etc.; ¶0050 discloses the alternate request location within the threshold distance may be selected based on data (previously described above, i.e. weather))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include evaluating current weather conditions at the rider location of the each pick-up request; evaluating an extent of a path between each candidate pick-up location and the rider location of the each pick-up request that is indoors; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to distance evaluation, weather evaluations, and an extent of a path at the rider location as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Claim 15 is directed to a processing device(s). Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: Tolkin discloses: The method of claim 1, wherein identifying the one or more first pick-up locations comprises: identifying two or more candidate pick-up locations according to map data; 28WO 2019/125389PCT/US2017/067113 (Tolkin ¶0026 disclosing the pickup location module determining eligible pickup locations from the mapping datastore; the eligible pickup locations correspond to predetermined location data points near the specified pickup location; determining eligible pickup locations within a predetermined distance from the specified pickup location; ¶0040 the eligible pickup locations may be displayed on a map user interface within a radius reflecting the maximum distance of an eligible pickup locations (see also Fig. 6A))
for each pick-up request of the plurality of pick-up requests-- (a) evaluating a distance to each candidate pick-up location; (Tolkin ¶0038 disclosing the eligible pickup locations being limited by a threshold distance; ¶0039 determining applying criteria to eliminate eligible pickup locations within a specified distance of one another; ¶0047 discloses pickup locations at least a threshold distance may be scored)
(c) evaluating an estimated time of arrival for a route including each candidate pick-up location; (Tolkin ¶0043 disclosing to identify a suggested pickup location for the trip the eligible pick up locations are scored; the pickup locations determines a total cost of travel for each pickup location, the cost evaluated and based on the estimated time to reach the pickup location; see also ¶0053 disclosing determining the estimated time of arrival at pickup locations and when another eligible pickup location has a reduced time from the pickup location, the eligible pickup location is selected and suggested to the rider and provider)

Tolkin discloses evaluating a distance to each candidate pick-up location and evaluating an estimated time of arrival for a route including each candidate pick-up location, but does not explicitly disclose evaluating an expected rider wait time at each candidate pick-up location; and evaluating current weather conditions at the rider location of the each pick-up request. Farmer discloses these limitations:
(b) evaluating an expected rider wait time at each candidate pick-up location; (Farmer ¶0101 disclosing the pickup location score indicating a fitness of the request location which may result in a reduced wait time for the requestor; pickup location scores may be used to identify good locations within a region, road, block, sub-block; the pickup location score may characterize the roads, blocks, sub-blocks corresponding to locations for fitness of a pickup of a requestor by the provider at the corresponding location)
 (d) evaluating current weather conditions at the rider location of the each pick-up request; (Farmer ¶0049 disclosing a subset of potential alternate request locations within the threshold distance may be selected; in determining the threshold distance, certain characteristics may be utilized such as weather data received by the dynamic transportation matching system, for example, in inclement weather, the threshold distance may be reduced; ¶0050 discloses the alternate request location within the threshold distance may be selected based on data (previously described above, i.e. weather); also ¶0071 discloses weather conditions may be considered in instances where there is inclement weather where it may be crucial for the pickup location to be at or as close as possible to the requested pickup location, this inform may affect the pickup location score; ¶0103 also disclosing selecting the alternate pickup location selected based on the score pickup location score being compared to the pickup location score threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include evaluating an expected rider wait time at each candidate pick-up location; and evaluating current weather conditions at the rider location of the each pick-up request as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Tolkin discloses selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to an evaluated distance to each candidate pick-up location and evaluated estimated time of arrival for a route including each candidate pick-up location (Tolkin discloses the selected pickup location is indicated below in ¶0043 (ETA) and scored to select the best score (shortest trip time), and ¶0038 within threshold distance), but does not explicitly disclose selecting a pick-up location of the one or more first pick-up locations corresponding to an evaluated expected rider wait time at each candidate pick-up location, and evaluated current weather conditions at the rider location of the each pick-up request. Farmer discloses this limitation:
and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to (a), (b), (c), and (d). (Farmers ¶0049  discloses evaluating path to the pickup location (i.e. weather, elevation, the walking distance, etc.; ¶0050 discloses the alternate request location within the threshold distance may be selected based on data (previously described above, i.e. weather) ¶0101 disclosing the pickup location score indicating a fitness of the request location which may result in a reduced wait time for the requestor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include selecting a pick-up location of the one or more first pick-up locations corresponding to an evaluated expected rider wait time at each candidate pick-up location, and evaluated current weather conditions at the rider location of the each pick-up request as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Claim 16 is directed to a processing device(s). Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 9: The method of claim 1, wherein the plurality of pick-up requests each further include a drop-off location, the method further comprising: (Tolkin ¶0015 disclosing the client inputting a pick-up location and destination; ¶0024 disclosing the request received by the travel coordination system and determining the user-specified pickup location or region and the destination)

Tolkin discloses that the plurality of pick-up requests each further include a drop-off location, but does not explicitly disclose when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a candidate location is below a threshold, selecting the candidate pick-up location as a stop for the portion of the rider locations and the drop-off locations of the plurality of pick-up requests. Farmer discloses this limitation:
when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a candidate location is below a threshold, selecting the candidate pick-up location as a stop for the portion of the rider locations and the drop-off locations of the plurality of pick-up requests. (Farmer ¶0099 disclosing the original requestor is going to location A and the ETD is 5 minutes. The other requestor is going to location B and the ETD, including the travel to location B from location A (because the original requestor is being dropped off first) is 10 minutes. It is determined that location C is within a threshold distance of location A, and that the ETD for the other requestor with location C instead of location A is 7 minutes. If that three minute improvement is within the threshold amount, then location C is used as the drop-off point)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a candidate location is below a threshold, selecting the candidate pick-up location as a stop for the portion of the rider locations and the drop-off locations of the plurality of pick-up requests as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Claim 19 is directed to a processing device(s). Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.

Claim 10: The method of claim 1, wherein the plurality of pick-up requests each further include a drop-off location, the method further comprising: (Tolkin ¶0015 disclosing the client inputting a pick-up location and destination; ¶0024 disclosing the request received by the travel coordination system and determining the user-specified pickup location or region and the destination)

Tolkin discloses that the plurality of pick-up requests each further include a drop-off location, but does not explicitly disclose when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a first candidate location is above a threshold, selecting one of the first candidate location and a second candidate location as a pick-up location for the rider locations of the portion and selecting an other of the first candidate location and the second candidate location as a drop-off point for the drop-off locations of the portion. Farmer discloses this limitation:
when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a first candidate location is above a threshold, selecting one of the first candidate location and a second candidate location as a pick-up location for the rider locations of the portion and selecting an other of the first candidate location and the second candidate location as a drop-off point for the drop-off locations of the portion. (Farmer ¶0108 discloses that if any of the alternate location scores are better e.g. higher score (above threshold) than the request location score (which are within the threshold distance, ¶0105) the transportation system also selects an alternate location (second) to present to the user (in addition to the pickup location (first) that is used to filter alternate locations (¶0103); this process uses a pickup location score and alternate location sore into to determine a modified pickup location and takes into account the request destination (drop-off location))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include when a portion of the rider locations and the drop-off locations of the plurality of pick-up requests that are within a threshold distance of a first candidate location is above a threshold, selecting one of the first candidate location and a second candidate location as a pick-up location for the rider locations of the portion and selecting an other of the first candidate location and the second candidate location as a drop-off point for the drop-off locations of the portion as taught by Farmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolkin in view of Shoham in order to improve the identification of interaction locations and improve the experience between providers and users (see ¶0003 of Farmer).

Claim 20 is directed to a processing device(s). Claim 20 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin (2017/0169535) in view of Shoham (2017/0365030) further in view of Li (2018/0189920).

Claim 8: The method of claim 1, wherein identifying the one or more first pick-up locations comprises: 29WO 2019/125389PCT/US2017/067113 
Tolkin discloses identifying one or more first pick-up locations, but does not explicitly disclose when a portion of the plurality of pick-up requests having locations within a threshold distance from a candidate pick-up location exceeds a rider number threshold, selecting multiple pick-up locations for the portion of the plurality of pick-up requests. Li discloses this limitation: 
when a portion of the plurality of pick-up requests having locations within a threshold distance from a candidate pick-up location exceeds a rider number threshold, selecting multiple pick-up locations for the portion of the plurality of pick-up requests. (Li ¶0085 disclosing determining whether the number of the plurality if service requests is larger than a first threshold (e.g. 2); if so the process determines a second start location for each of the plurality of service requests (¶0093 and Fig. 5-A and 5-B))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin in view of Shoham to include when a portion of the plurality of pick-up requests having locations within a threshold distance from a candidate pick-up location exceeds a rider number threshold, selecting multiple pick-up locations for the portion of the plurality of pick-up requests as taught by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is directed to a processing device(s). Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628